Citation Nr: 0710342	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-23 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 40 percent for sacro-
iliac strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This matter is on appeal from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a hearing before the Board in 
December 2004.  A transcript of the hearing testimony is 
associated with the claims file.  In February 2005, the Board 
denied the appeal.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Veterans 
Claims Court).  

In August 2006, the Veterans Claims Court vacated the Board's 
February 2005 decision and remanded the case for additional 
reasons and bases.  In the meantime, the Veterans Law Judge 
who conducted the hearing retired.  Thereafter, the veteran 
was offered, but declined, another hearing before Board.  As 
the Board's previous decision has been vacated, the issue 
will be reconsidered anew.

In February 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  


FINDING OF FACT

The veteran's service-connected sacro-iliac disorder is 
productive of not more than "severe" impairment.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for sacro-
iliac strain have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.66, 4.71, 
4.71a, Diagnostic Code (DC) 5294 (2002); DC 5236 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

While the claim was on appeal, the applicable rating criteria 
for intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, 
were revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the liberalizing change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-2003.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006) ("functional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded"); 
see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A 
VA General Counsel opinion has also held that DC 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  See VAOPGCPREC 37-97.

At the December 2004 hearing before the Board, the veteran 
testified that he had severe limitation of motion at times, 
that he experienced sciatica but that no doctor had ever told 
him that he had pronounced intervertebral disc syndrome, he 
related numbness and radiating pain from his lower back to 
his buttocks, legs, and right foot, and that he had a certain 
degree of pain constantly and off and on numbness.  He denied 
muscle spasms, used a cane a couple times a week, sometimes 
tripped on carpet because he could not lift his foot up, and 
used acetaminophen for pain relief, with some help.  

Upon further questioning, the veteran reported that he was in 
nearly constant pain, required pain medication six to eight 
times per day, pain prevented him from sleeping, and had 
follow-up treatment every one to two months at VA.  He noted 
that the sciatic problems in his back and leg caused him to 
have discomfort sitting.

Prior to addressing the veteran's current rating, a 
historical review of his disability is in order.  The 
veteran's military separation examination reflected a mild 
sacro-iliac strain.  In October 1945, he was granted service 
connection for a sacro-iliac strain and assigned a 10 percent 
rating.  In June 1947, the rating was reduced to 0 percent 
under DC 5294.  By decision dated in August 1976, the rating 
for sacro-iliac strain was increased to 10 percent.  

Significantly, in August 1976, a claim for a lumbosacral 
spine disorder (characterized as ankylosing spondylosis of 
the lumbosacral spine) was denied.  The Board denied service 
connection for a lumbosacral spine disorder (characterized as 
degenerative arthritis of the lumbosacral spine) in October 
1977 and found that "[e]ntitlement to service connection for 
degenerative arthritis (or other pathology) of the 
lumbosacral spine is not established."  

In an April 1992 decision, the RO referenced the veteran's 
statements describing his belief that ankylosing spondylitis 
was related to the initial sacro-iliac strain but determined 
that no new and material evidence had been submitted to 
reflect a relationship between the two disorders.  He did not 
appeal.  In January 1995, a claim for an increased rating for 
sacro-iliac strain was denied.  Again, he did not appeal.

The significance of these decisions, including the Board's 
October 1977 decision, is that the veteran is not, in fact, 
service-connected for lumbar pathology.  Rather, he is very 
specifically service-connected for sacro-iliac strain.  
Nonetheless, the Board is mindful that the provisions of 
38 C.F.R. § 4.66 emphasize that the lumbosacral and sacro-
iliac joints should be considered as one anatomical segment 
for purposes of rating arthritis.  

Moreover, with sacro-iliac joint involvement there should be 
careful consideration of lumbosacral sprain and the various 
symptoms of pain and paralysis attributable to disease 
affective the lumbar vertebrae and intervertebral disc.  
However, in this case, service-connection for lumbosacral 
spine pathology has been expressly denied. Equally important, 
there is no competent evidence demonstrating disc pathology 
of the sacro-iliac spine. 

As such, the provisions regarding intervertebral disc 
syndrome or any symptoms associated therewith, including DC 
5293 under the pre-amended regulations, and DC 5243 under the 
amended regulations, while previously considered by the 
Board, are not, in fact, applicable to the veteran's claim 
for an increased rating for a service-connected sacro-iliac 
disability.  

Further, even considering the provisions for the lumbar 
spine, the Board notes that the veteran is at the maximum 
evaluation for limitation of motion of the lumbar spine under 
pre-amended DC 5292, for lumbosacral strain under pre-amended 
DC 5295, and for limitation of range of motion of the 
thoracolumbar spine under the amended regulations; therefore, 
those provisions do not provide a basis for an increased 
evaluation.  Johnston v. Brown, 10 Vet. App. 80 (1997).

With the above in mind, in order for the veteran to be 
entitled to a rating higher than 40 percent for his sacro-
iliac disability, the evidence must show any of the 
following:

*	complete bony fixation (ankylosis) of the spine (60 
percent under DC 5286) (pre-amended regulations)

OR

*	unfavorable ankylosis of the entire spine (100 percent); 
or 
*	separately rating associated objective neurological 
abnormalities under Note (1).

In this case, ankylosis has not been shown.  Ankylosis is 
defined as a fixation of the joint.  In a June 2001 VA 
examination, the veteran walked well without any limp.  Range 
of motion was reported as flexion to 45 degrees (90 degrees 
is normal), extension to 10 degrees (30 degrees is normal), 
right and left rotation to 20 (45 degrees is normal), and 
right and left lateral bending to 20 degrees (30 degrees is 
normal).  The examiner estimated that flare-ups would reduce 
the ranges of motion by 15 percent.

In an August 2004 VA examination, the veteran refused range 
of motion testing; however, the examiner made a specific 
finding that there was no evidence of ankylosis.  Further, 
outpatient treatment records make no mention of ankylosis.  
Therefore, there is no indication of ankylosis.   

While limitation of motion was shown in the VA examination, 
even the limited ranges of motion identified indicates that 
ankylosis (a fixation of the joint) is not present.  As 
ankylosis is not shown, a higher rating is not warranted for 
ankylosis under the pre-amended regulations or unfavorable 
ankylosis of the entire spine under the amended regulations.

Next, Note (1) directs the Board to evaluate any associated 
objective neurological abnormalities separately.  Neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2006).  

While the veteran has reported numbness in the legs, and 
muscle spasms and absent reflexes have been noted, these 
symptoms have been associated with nonservice-connected 
intervertebral disc syndrome.  As an example, in September 
2001, the veteran complained of tenderness to palpation of 
the lumbar spine and left paraspinous at L-5 but denied pain 
at the sacro-iliac.  The clinical assessment was history of 
ankylosing spondylitis and low back pain with symptoms of 
radiculopathy, left.  

In July 2003, the veteran was diagnosed with degenerative 
joint disease of L-4 with symptoms of radiculopathy.  A 
September 2003 outpatient note reflected a provisional 
diagnosis of lumbar radiculopathy.  A January 2004 note 
reported that the veteran continued to have low back pain 
with radiation into the left leg and toes with intermittent 
numbness/stinging.  The clinical assessment was lumbar 
radiculopathy.  The August 2004 VA examiner diagnosed 
degenerative joint disease of the lumbosacral spine at the 
level of L4-L5, L5-S1 with left sciatic nerve numbness.  

A reasonable reading of the evidence is that the veteran's 
symptoms associated with sciatica, such as numbness, 
tingling, weakness, and muscle spasms, are related to a 
nonservice-connected lumbar spine disorder and not to his 
service-connected sacro-iliac disability.  The Board again 
emphasizes that service connection for lumbar pathology was 
denied by the RO and by the Board.  The decisions are final.  
Regulations also provide that the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service connected evaluation is to be 
avoided.  38 C.F.R. § 4.14 (2006).

With respect to the sacro-iliac joint, a June 2001 VA spine 
examination noted a diagnosis of sacro-iliac injury with 
weakness.  A neurology consultation was ordered due to a 
history of possible sciatica.  A June 2001 X-ray reportedly 
showed that the sacro-iliac joints were normal.  Similar 
findings were also reported in the July 2001 peripheral nerve 
examination report.  The August 2004 VA examiner noted "mild 
sclerosis bilaterally" but there was "no clinical evidence 
[of] sacroiliitis during [the] examination . . . ."  As the 
sacro-iliac joint has shown no more than mild sclerosis and 
no sacroiliitis, there is no basis for a rating in excess of 
40 percent. 

The Joint Motion noted that the Board had failed to provide 
an adequate statement of reasons and bases for denying a 
claim for a higher rating because the August 2004 
examination contained direct evidence of the absence of 
reflexes.  It was also noted that the veteran had evidence 
of a positive Lasegue's sign, which was used to test for 
lumbar disc disorders, and that the veteran's complaints of 
numbness and sharp pain, muscular spasm of the lumbar sacral 
area, and a loss of strength in both lower extremities, were 
found to go to neurological findings appropriate to the site 
of a diseased disc.  

The above-identified clinical findings (or absence thereof) 
are related to neurological pathology which is associated 
with intervertebral disc disease.  The language of the 
remand from the Veterans Claims Court itself accepts this to 
be true by referencing a test for lumbar disc disorders, 
muscular spasms of the lumbar sacral area, findings 
appropriate to the site of the diseased disc, etc. (emphasis 
added).  As noted above, there is no competent evidence that 
his service connected disability involves disc pathology.  
Furthermore, service connection has been denied for lumbar 
pathology.  38 C.F.R. § 4.14.

The Board acknowledges that these regulations were 
previously considered in the prior Board decision.  However, 
upon further reflection and a clarification of the exact 
nature of the veteran's service-connected sacro-iliac 
disability, the regulations regarding intervertebral disc 
syndrome are not applicable.  38 C.F.R. § 4.14.

At this juncture, the Board notes that a 40 percent rating 
was assigned under pre-amended DC 5292  and DC 5294 (sacro-
iliac injury and weakness) and that the 40 percent rating 
was the highest available under either of those diagnostic 
codes.  

In sum, the Board finds that application of the relevant 
diagnostic codes does not warrant a higher rating for the 
veteran's service-connected sacro-iliac disability.  In 
reaching this determination, the Board has considered the 
veteran's testimony and written statements submitted in 
support of the claim.  He is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994). However, as lay person, 
he is not competent to offer opinions on medical diagnosis or 
causation.  He is not competent to distinguish between lumbar 
pathology and sacro-iliac pathology.    See Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

The joint motion notes that the symptoms go to neurological 
findings appropriate to the site of a diseased disc.  
However, the veteran is not service connected for any lumbar 
disease or injury.  Consideration of pathology that is not 
service connected violates the rule against pyramiding.  
38 C.F.R. § 4.14.   More specifically, the joint motion 
referenced involvement at L4-L5 and L5-S1.  Such disease 
process is not service-connected.

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence.  For these reasons, a higher rating for 
a service connected sacro-iliac disability is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in August 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
October 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Further, on remand from the 
Veterans Claims Court, due process notification was not 
challenged.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in December 2004 
and has specifically declined another hearing.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA examinations pertinent to 
the issue on appeal were obtained in June 2001 and July 2001.  
The available medical evidence is sufficient for an adequate 
determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disorder on appeal.  Even 
though the notice was inadequate on these two elements, there 
is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

A rating in excess of 40 percent for sacro-iliac strain is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


